Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 7/3/19.  As directed by the amendment, claims 1-15 have been canceled and claims 16-41 have been added. Thus, claims 16-41 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
3.	Claims 24 and 37 are objected to because the phrase “wherein controller” (ln. 1 of both claims) should read --wherein the controller--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 16-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
	Regarding claims 16 and 29, the limitations “a controller configured to select a humidity profile that is typical of the ambient environment conditions of the treatment session from a plurality of humidity profiles” (claim 16, ln. 7-8) and “a controller configured to select a humidity profile from a plurality of humidity profiles based on ambient conditions anticipated to occur during a current treatment session” (claim 29, ln. 7-8) are considered new matter that is not described in the original disclosure.  While the specification discloses a plurality of humidity profiles that can be selected by the user from a menu (e.g. paragraph [0028]) or that the controller can adjust a humidity profile once it has been selected (e.g. paragraph [0020]), the disclosure never states that the controller is configured to select a humidity profile from a plurality of humidity profiles based on ambient conditions.
Any remaining claims are rejected as being dependent upon a rejected base claim.
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 16-28 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Regarding claim 16, the terms “the ambient environment conditions” (ln. 7-8) and “the treatment session” (ln. 8) lack antecedent bases.  Additionally, the limitation “a humidity profile that is typical of the ambient environment conditions” is unclear as to the meaning of “typical” of the ambient environment conditions.  How is a humidity profile “typical” of environmental conditions?  For the purposes of examination, the limitation will be interpreted as the controller is configured to select a humidity profile that based on ambient conditions during a treatment session.
	Regarding claim 23, the term “the temperature of the room” (ln. 2) lacks an antecedent basis.
	Regarding claim 28, the term “the current treatment session” (ln. 2-3) lacks an antecedent basis.
	Regarding claim 36, the term “the temperature of the room” (ln. 2) lacks an antecedent basis.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
8.	Claims 16-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose: (1) “a controller configured to select a humidity profile that is typical of the ambient environment conditions of the treatment session from a plurality of humidity profiles, wherein each of the plurality of humidity profiles presets a respective target humidity level of the pressurized breathable gas for a respective treatment session” (claim 16, ln. 7-10, emphasis added by examiner), or (2) “a controller configured to select a humidity profile from a plurality of humidity profiles based on ambient conditions anticipated to occur during a current treatment session, wherein each of the plurality of humidity profiles presets a respective target humidity level of the pressurized breathable gas for a respective treatment session” (claim 29, ln. 7-10, emphasis added by examiner).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Makinson et al (2004/0016430) discloses a humidification system comprising a housing configured to couple to a blower unit, a tub, a heater element, and a controller configured to select a humidity profile.
Meier (7,516,740) discloses adjusting a humidity profile based on ambient temperature and humidity.
Amundson et al (2005/0116023) discloses a menu for selecting a humidity set point.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785